Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements entered on January 25th, 2022 and March 7th, 2022 have been considered.  A copy of the cited statement(s) including the notation indicating the respective consideration thereof is attached for the Applicant's records.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to patent eligible subject matter as defined under 35 U.S.C. §101 for at least the reason that it includes a particular machine as defined by MPEP 2106.05(b) including an image capture device and game tokens detachably received by a support element in a limited number of predetermined two-dimensional patters as particularly claimed.
The applicant’s arguments filed on February 11th, 2022 are reasonably persuasive in over coming the rejection of claims under the combination of Reagan et al (US 2018/00118821) in view of Polchin (US 2009/0197658).   Specifically the presented prior art combination, while teaching the use of two dimensional arrangements of game tokens and detachably mating game objects with one another does not fairly suggest the claimed features directed to detachably mating the game tokens with the support surface in a limited number of predetermined two-dimensional patters as particularly claimed and wherein the resulting arrangement results in providing a functional presentation of game tokens wherein they do not obstruct the view of one another to an observing image capture device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715